Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0174491, filed on 12/24/2019.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
 Claim 3: ”wherein coupling with the external accessory is detected when the plurality of electrodes of the at least one sensor electrically couple” should be rephrased to state “wherein the coupling with the external accessory is detected when the plurality of electrodes of at least one sensor electrically couples” for clarity.
Claim 6: “including a communication circuit is coupled to the external accessory” should be rephrased to state “including a communication circuit coupled to the external accessory” for clarity. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “includes a coupling structure for coupling to the wearable electronic device” in claim 7. The three-prong analysis is provided below. 
A) use of generic term, coupling structure 
B) use of functional language, “for coupling”
C) sufficient structure not provided 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, , 9, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication 2019/0239769) in view of Cheong (US 2017/0011210).
Regarding claim 1, Lee teaches the limitations “A wearable electronic device comprising at least one sensor, including a plurality of electrodes” in the abstract, stating “The method includes in response to an electrocardiogram request, detecting a first signal using a first electrode and a fourth electrode from among the plurality of electrodes”. Additionally, Lee teaches the limitation “at least one processor operatively connected with the at least one sensor” in paragraph [0039], stating “The processor 120 may execute, for example, software (e.g., a program 140) to control at least one other component (e.g., a hardware or software component) of the electronic device 101 coupled with the processor 120, and may perform various data processing or computation. According to an embodiment, as at least part of the data processing or computation, the processor 120 may load a command or data received from another component (e.g., the sensor module 176 or the communication module 190) in volatile memory 132, process the command or the data stored in the volatile memory 132, and store resulting data in non-volatile memory 134.” Furthermore, Lee teaches the limitation “a memory operatively connected with the at least one processor, wherein the memory store instructions executable by the at least one processor to cause the wearable electronic device to” in paragraph [0011], stating “memory storing programming instructions executable by the at least one processor to cause the electronic device to: in response to receiving a request for an electrocardiogram measurement, detect a first signal using a first electrode and a fourth electrode from among the plurality of electrodes, detect a second signal using a second electrode and the fourth electrode, detect a third signal using a third electrode and the fourth electrode, and storing in the memory the first signal and the second signal as a first biological signal, the second signal and the third signal as a second biological signal and the third signal and the first signal as a third biological signal in association with the requested electrocardiogram measurement”. However, Lee does not teach “detecting coupling of the wearable electronic device with an external accessory contacting a body of a user” and “based on detecting the coupling with the external accessory, measure a biometric signal using a voltage received from at least two electrodes from among a plurality of measurement electrodes included in the external accessory”. Cheong does teach these limitations, stating in paragraph [1741], “Further, in case the receiving module B710 senses the user's fingerprint, the identifying module B720 may sense the attachment/detachment state of the electronic device as the attached state” to meet the limitation “detect coupling of the wearable electronic device with an external accessory contacting a body of a user”. Cheong teaches the remaining limitation, “based on detecting the coupling with the external accessory, measure a biometric signal using a voltage received from at least two electrodes from among a plurality of measurement electrodes included in the external accessory” in Figures 57 and 58, and further in paragraphs [0464] and [0501], stating “There may also be a portable ECG monitoring device called a portable ECG monitor (PEM), and it allows a bio signal to be detected if the user holds the portable phone case with a rim attached with multiple ECG electrodes” and “In one embodiment, the determining module 720 may determine whether a preset condition is met, and the obtaining module 710 may initiate the operation of obtaining the bio information as the preset condition is met”, respectively. The external accessory in Cheong would be the PEM as described above, and the preset condition would be the attachment or coupling of the external device being sensed. Also note that after step 720 is completed (as part of service providing module 701) (where step 720 is when the device is verified to be attached to the user), a service is performed. A service in this application is the collection of data through electrodes and sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the coupling of a wearable electronic device before measuring a biometric signal in the device of Lee as taught by Cheong. Doing so prevents the collection of irrelevant or noisy data and produces predictable results. Lee, Cheong, and the claimed invention are considered analogous art given they are in the field of ECG devices.
Regarding claim 2, the limitations of claim 1 are taught by Lee/Cheong as described above. Lee teaches the limitation “wherein the external accessory includes an attaching pad” in paragraph [0007], stating “In some embodiments, the measurement device may include an attachment pad so that is can be attached to the user’s body”. The measurement device is the external accessory, given that it can be attached and removed from the main body of the electronic device. Lee teaches the limitation “wherein the plurality of the measurement electrodes are included in the attaching pad” in paragraph [0075], stating “According to certain embodiments, the electrodes disposed in the module housing 301 are capable of providing a path for transmitting a voltage or current signal or the like substantially corresponding to a detected biological signal, and a measurement electrode(s) that come in contact with the user's body may be provided on the attachment pad (e.g., on the other face of the pad body 321).” Note that measurement electrodes may be provided on the attachment pad, and thus encompass the limitation as described under BRI. Lee teaches the remaining limitation “wherein the attaching pad is detachably coupled to one surface of a housing of the wearable electronic device” in paragraph [0012], stating “According to certain embodiments, an attachment pad for a biological signal measurement device is disclosed, the attachment pad including a pad body including a coupling portion for coupling to a module housing or a measurement module, and extension portions each extending away from the coupling portion, a coupling member provided in the coupling portion and disposed on a first face of the pad body, a plurality of terminals disposed in the coupling member and a plurality of measurement electrodes, each measurement electrode disposed on each of the extension portions respectively, each of the extension portions disposed on a second face of the pad body oriented away from the first face of the pad body, wherein each of the measurement electrodes is electrically connected to one of the plurality of terminals.” And “Thus, the attachment pad can be easily replaced while stably maintaining the coupled state”. As noted, the attachment pad can be removed or replaced, making it detachably coupled as described in the limitation. 
Regarding claim 3, the limitations of claim 2 are taught by Lee/Cheong as described above. Lee teaches the limitation “wherein the plurality of electrodes are arranged to be exposed to an external environment of the wearable electronic device” in Figure 8, and in the abstract, stating “electrodes disposed on a face of the housing” where the face of the housing is interpreted to be external to the device, as shown in figure 8. The electrodes 631a-d shown in figure 8 and referenced in the abstract are on the external portion, or the face, of the wearable electronic device. Lee teaches the remaining limitation “when the plurality of electrodes of the at least one sensor electrically couples to the plurality of measurement electrodes included in the attaching pad via a first connection terminal” in paragraph [0012] and [0121], stating “wherein each of the measurement electrodes is electrically connected to one of the plurality of terminals. According to certain embodiments, an electronic device or a biological signal measurement device is configured to detachably attach a measurement module and an attachment pad using magnetic force.” And “In an embodiment, a biological signal may be detected by the third wiring electrode(s) 831c and may be transmitted to a measurement module (e.g., the first to fourth electrodes 431a to 431d in FIG. 5) via the second wiring electrode(s) 831b and the first wiring electrode(s) 831a (or the first to fourth terminals 731a to 731d in FIG. 9).” Lee does not teach “wherein coupling with the external accessory is detected”. However, Cheong does teach this limitation, stating in paragraph [1741] “Further, in case the receiving module B710 senses the user's fingerprint, the identifying module B720 may sense the attachment/detachment state of the electronic device as the attached state.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detection of the coupling of the device as described in Cheong in Lee. Doing so allows for the electronic wearable device to collect data only when it is attached to the main body and prevents data collection when the device is not connected to the user. Cheong, Lee, and the claimed invention are considered analogous art given that they are in the same field of ECG devices. 
Regarding claim 9, the limitations of claim 1 are taught by Lee/Cheong as described above. Cheong teaches the limitations “wherein the instructions are executable to cause the at least one processor to” stating in paragraph [1741] “Further, in case the receiving module 710 senses the user's fingerprint, the identifying module 720 may sense the attachment/detachment state of the electronic device as the attached state." and further in paragraph [1746], " According to an embodiment, the identifying module 720 may determine the attachment/detachment state of the electronic device according to the signal pattern (e.g., frequency or period) of the bio signal.”. Cheong teaches the limitation “based on detecting coupling with the external accessory execute a measurement mode for measuring the biometric signal” in Figures 57 and 58 and in paragraph [0501, stating “In one embodiment, the determining module 720 may determine whether a preset condition is met, and the obtaining module 710 may initiate the operation of obtaining the bio information as the preset condition is met." And further teaches this limitation in paragraph [0464], stating "There may also be a portable ECG monitoring device called a portable ECG monitor (PEM), and it allows a bio signal to be detected if the user holds the portable phone case with a rim attached with multiple ECG electrodes.” The external accessory in Cheong would be the PEM as described above, and the preset condition would be the attachment or coupling of the external device being sensed. Also note that after step 720 is completed (as part of service providing module 701) (where step 720 is when the device is verified to be attached to the user), a service is performed. A service in this application is the collection of data through electrodes and sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the coupling of a wearable electronic device before measuring a biometric signal. Doing so prevents the collection of irrelevant or noisy data and produces predictable results. Lee, Cheong, and the claimed invention are considered analogous art given they are in the field of ECG devices.
Regarding claim 11, the limitations of claim 1 are taught by Lee/Cheong as described above. Lee does not speak on an optical sensor. However, Cheong does, teaching the limitation “wherein the at least one sensors includes an optical sensor including at least one light receiving unit at least one light emitting unit” in paragraph [0469], stating “As an example, in case measurement is performed through a finger, the finger is brought in contact with the heart rate sensor consisting of a light emitter and a light receiver”. Lee teaches the limitation “and wherein the instructions are executable to cause the at least one processor to” in paragraph [0011], stating "memory storing programming instructions executable by the at least one processor to cause the electronic device to: in response to receiving a request for an electrocardiogram measurement, detect a first signal using a first electrode and a fourth electrode from among the plurality of electrodes, detect a second signal using a second electrode and the fourth electrode, detect a third signal using a third electrode and the fourth electrode, and storing in the memory the first signal and the second signal as a first biological signal, the second signal and the third signal as a second biological signal and the third signal and the first signal as a third biological signal in association with the requested electrocardiogram measurement”. Cheong teaches the remaining limitations “measure an additional biometric signal using the at least one light receiving unit and the at least one light emitting unit”, “and measure a blood pressure of the user using the measured additional biometric signal” in paragraph [0469], stating “The photoplethysmography (PPG), one of heart rate sensors, is a technique showing in a waveform the heart rate by measuring the amount of transmitted light using an optical sensor and this technique is used to measure a variation in the amount of blood in a blood vessel or to measure oxygen saturation. A heart rate sensor is embedded in, e.g., a clip, wrist watch, necklace, band, or portable phone and measures bio signals by attaching or contacting a body portion (e.g., an ear, wrist, carotid, finger, or ankle). As an example, in case measurement is performed through a finger, the finger is brought in contact with the heart rate sensor consisting of a light emitter and a light receiver and remains contacting for a predetermined time or longer.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical sensor system of Cheong in Lee. Doing so allows for further validation of ECG measurements taken by the measurement electrodes and the use of PPG sensors is commonly known in the art of ECG devices and produces predictable results. Cheong, Lee, and the claimed invention are considered analogous pieces of art given they are all in the same field of ECG measurement devices and related art. 
Regarding claim 12, Lee teaches the limitation “a method for processing a biometric signal in a wearable electronic device” in figure 1, where processor 120 is capable of processing biometric signals for the described wearable electronic device shown in figures 3, 4, and 13. This is further taught by Lee in paragraph [0039], stating “The processor 120 may execute, for example, software (e.g., a program 140) to control at least one other component (e.g., a hardware or software component) of the electronic device 101 coupled with the processor 120, and may perform various data processing or computation.” Where data processing refers to processing ECG data collected. Cheong teaches the remaining limitation “detecting a coupling of the wearable electronic device with an external accessory contacting a body of a user” in paragraphs [1741] and [1746], stating “Further, in case the receiving module 710 senses the user's fingerprint, the identifying module 720 may sense the attachment/detachment state of the electronic device as the attached state." And " According to an embodiment, the identifying module 720 may determine the attachment/detachment state of the electronic device according to the signal pattern (e.g., frequency or period) of the bio signal.” Cheong also teaches the remaining limitation “based on detecting the coupling with the external accessory, measuring a biometric signal using a voltage received from at least two measurement electrodes from among a plurality of measurement electrodes included in the external accessory”, stating in paragraph [0501] “In one embodiment, the determining module 720 may determine whether a preset condition is met, and the obtaining module 710 may initiate the operation of obtaining the bio information as the preset condition is met." And further in paragraph [0464] "There may also be a portable ECG monitoring device called a portable ECG monitor (PEM), and it allows a bio signal to be detected if the user holds the portable phone case with a rim attached with multiple ECG electrodes.” The external accessory in Cheong would be the PEM as described above, and the preset condition would be the attachment or coupling of the external device being sensed. Also note that after step 720 is completed (as part of service providing module 701) (where step 720 is when the device is verified to be attached to the user), a service is performed. A service in this application is the collection of data through electrodes and sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the coupling of a wearable electronic device before measuring a biometric signal. Doing so prevents the collection of irrelevant or noisy data and produces predictable results. Lee, Cheong, and the claimed invention are considered analogous art given they are in the field of ECG devices.
Regarding claim 13, the limitations of claim 12 are taught by Lee/Cheong as described above. Cheong does not teach an attachment pad. However, Lee does and teaches the limitation “wherein the external accessory includes an attaching pad” in paragraph [0007], stating “In some embodiments, the measurement device may include an attachment pad so that it can be attached to the user's body.” Lee teaches the limitation “wherein the plurality of measurement electrodes are included in the attaching pad” in paragraph [0075], stating “According to certain embodiments, the electrodes disposed in the module housing 301 are capable of providing a path for transmitting a voltage or current signal or the like substantially corresponding to a detected biological signal, and a measurement electrode(s) that come in contact with the user's body may be provided on the attachment pad (e.g., on the other face of the pad body 321).” Lee also teaches the limitation “wherein the attaching pad is detachably coupled to one surface of a housing of the wearable electronic device” in paragraph [0012], stating “According to certain embodiments, an attachment pad for a biological signal measurement device is disclosed, the attachment pad including a pad body including a coupling portion for coupling to a module housing or a measurement module, and extension portions each extending away from the coupling portion, a coupling member provided in the coupling portion and disposed on a first face of the pad body, a plurality of terminals disposed in the coupling member and a plurality of measurement electrodes, each measurement electrode disposed on each of the extension portions respectively, each of the extension portions disposed on a second face of the pad body oriented away from the first face of the pad body, wherein each of the measurement electrodes is electrically connected to one of the plurality of terminals." And “Thus, the attachment pad can be easily replaced while stably maintaining the coupled state”. Given that the attachment pad can be removed and replaced, it is detachably coupled to the surface of the housing of the wearable electronic device. 
Regarding claim 14, the limitations of claim 12 are taught by Lee/Cheong as described above. Lee teaches the limitation “wherein the plurality of measurement electrodes are arranged to be exposed to an external environment of the wearable electronic device” in figure 8 and the abstract, stating “electrodes disposed on a face of the housing”. The electrodes 631a-d shown in figure 8 and referenced in the abstract are on the external portion, or face, of the wearable electronic device. Lee teaches the limitation “when the plurality of electrodes of the at least one sensor electrically couple to the plurality of measurement electrodes included in the attaching pad via a first connection terminal” in paragraphs [0012] and [0121], stating “wherein each of the measurement electrodes is electrically connected to one of the plurality of terminals. According to certain embodiments, an electronic device or a biological signal measurement device is configured to detachably attach a measurement module and an attachment pad using magnetic force." and "In an embodiment, a biological signal may be detected by the third wiring electrode(s) 831c and may be transmitted to a measurement module (e.g., the first to fourth electrodes 431a to 431d in FIG. 5) via the second wiring electrode(s) 831b and the first wiring electrode(s) 831a (or the first to fourth terminals 731a to 731d in FIG. 9)”. The measurement electrodes connect with and are electrically connected to any of the terminals of the electronic device or biological signal measurement device, which would be the external accessory. Lee does not teach “wherein the coupling with the external accessory is detected”. However, Cheong does teach this limitation, stating in paragraphs [1741] and [1746], “Further, in case the receiving module 710 senses the user's fingerprint, the identifying module 720 may sense the attachment/detachment state of the electronic device as the attached state." And " According to an embodiment, the identifying module 720 may determine the attachment/detachment state of the electronic device according to the signal pattern (e.g., frequency or period) of the bio signal.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coupling detection system of Cheong in Lee. Doing so prevents the collection of irrelevant or noisy data and produces predictable results. Lee, Cheong, and the claimed invention are considered analogous art given they are in the field of ECG devices.
Regarding claim 18, the limitations of claim 12 are taught by Lee/Cheong as described above. Lee does not teach the limitation “based on detecting coupling with the external accessory, executing a measurement mode for measuring the biometric signal”, however, Cheong does in figures 57 and 58, and further in paragraphs [0464] and [0501]. Cheong states in paragraph [0501] “In one embodiment, the determining module 720 may determine whether a preset condition is met, and the obtaining module 710 may initiate the operation of obtaining the bio information as the preset condition is met.” and in paragraph [0464], “There may also be a portable ECG monitoring device called a portable ECG monitor (PEM), and it allows a bio signal to be detected if the user holds the portable phone case with a rim attached with multiple ECG electrodes.”. After step 720 is completed (as part of service providing module 701) (where step 720 is when the device is verified to be attached to the user), a service is performed. A service in this application is the collection of data through electrodes and sensors.  
Regarding claim 19, the limitations of claim 12 are taught by Lee/Cheong as described above. Lee does not describe an optical sensor. Cheong, however does and teaches the limitations “wherein the at least one sensors includes an optical sensor including at least one light receiving unit at least one light emitting unit”, “measuring an additional biometric signal using the at least one light receiving unit and the at least one light emitting unit included in the optical sensor and”, “measuring a blood pressure using the measured additional biometric signal” in paragraph [0469], stating “The photoplethysmography (PPG), one of heart rate sensors, is a technique showing in a waveform the heart rate by measuring the amount of transmitted light using an optical sensor and this technique is used to measure a variation in the amount of blood in a blood vessel or to measure oxygen saturation. A heart rate sensor is embedded in, e.g., a clip, wrist watch, necklace, band, or portable phone and measures bio signals by attaching or contacting a body portion (e.g., an ear, wrist, carotid, finger, or ankle). As an example, in case measurement is performed through a finger, the finger is brought in contact with the heart rate sensor consisting of a light emitter and a light receiver and remains contacting for a predetermined time or longer.” PPG sensors can be used to measure blood pressure and other vital functions. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use an optical sensor as described in Cheong in Lee. Doing so allows for the collection of additional biosignals and provides further validation of ECG measurements and produces predictable results. Cheong, Lee, and the applicants claimed invention are considered analogous art given they are all in ECG device field. 
Regarding claim 20, Cheong teaches the limitation “a non-transitory storage medium storing instructions” in paragraph [0436], stating “According to an embodiment, the AP 210 or the cellular module 221 (e.g., a communication processor) may load commands or data received from a non-volatile memory or other component connected thereto and process the loaded commands or data. The AP 210 or the cellular module 221 may store, in the non-volatile memory, data received from other component(s) or data generated by the other component(s).” A non-transitory storage medium is equivalent to a non-volatile memory. Lee teaches “the instructions configured to be executed by at least one processor to enable the at least one processor to perform at least one operation in a wearable electronic device, the at least one operation comprising” in paragraph [0011], “memory storing programming instructions executable by the at least one processor to cause the electronic device to: in response to receiving a request for an electrocardiogram measurement, detect a first signal using a first electrode and a fourth electrode from among the plurality of electrodes, detect a second signal using a second electrode and the fourth electrode, detect a third signal using a third electrode and the fourth electrode, and storing in the memory the first signal and the second signal as a first biological signal, the second signal and the third signal as a second biological signal and the third signal and the first signal as a third biological signal in association with the requested electrocardiogram measurement". Lee also teaches “a electronic wearable device with an external accessory contacting a user’s body”, but does not teach “detecting a coupling” between the two devices.  Cheong does teach this in paragraph [1741] and [1746], stating “Further, in case the receiving module 710 senses the user's fingerprint, the identifying module 720 may sense the attachment/detachment state of the electronic device as the attached state” and “According to an embodiment, the identifying module 720 may determine the attachment/detachment state of the electronic device according to the signal pattern (e.g., frequency or period) of the bio signal.” The remaining limitation, “and based on detecting the coupling with the external accessory, measuring a biometric signal using a voltage received from at least two measurement electrodes from among a plurality of measurement electrodes included in the external accessory” is taught by Cheong in paragraphs [0464] and [0501], stating “There may also be a portable ECG monitoring device called a portable ECG monitor (PEM), and it allows a bio signal to be detected if the user holds the portable phone case with a rim attached with multiple ECG electrodes.” And “In one embodiment, the determining module 720 may determine whether a preset condition is met, and the obtaining module 710 may initiate the operation of obtaining the bio information as the preset condition is met.” After step 720 is completed (as part of service providing module 701) (where step 720 is when the device is verified to be attached to the user), a service is performed. A service in this application is the collection of data through electrodes and sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coupling detection system of Cheong in Lee. Doing so prevents the collection of irrelevant or noisy data and produces predictable results. Lee, Cheong, and the claimed invention are considered analogous art given they are in the field of ECG devices. 
Claims 6-8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication 2019/0239769) in view of Cheong (US 2017/0011210) and Yamada (US Patent Publication 2019/0307402). 
Regarding claim 6, the limitations of claim 4 are taught by Lee/Cheong as described above. Lee teaches the limitation “wherein the instructions are further executable to enable the at least one processor to” in paragraph [0011], stating “memory storing programming instructions executable by the at least one processor to cause the electronic device to: in response to receiving a request for an electrocardiogram measurement, detect a first signal using a first electrode and a fourth electrode from among the plurality of electrodes, detect a second signal using a second electrode and the fourth electrode, detect a third signal using a third electrode and the fourth electrode, and storing in the memory the first signal and the second signal as a first biological signal, the second signal and the third signal as a second biological signal and the third signal and the first signal as a third biological signal in association with the requested electrocardiogram measurement”. Cheong teaches the limitation “detecting coupling of a detachable measurement module including a communication circuit is coupled to the external accessory” in paragraph [1741], stating “Further, in case the receiving module B710 senses the user's fingerprint, the identifying module B720 may sense the attachment/detachment state of the electronic device as the attached state”. However, Lee/Chong does not teach the limitation “based on detecting coupling of the detachable measurement module transmit a signal to the detachable measurement module for sequentially controlling the switching”, but Yamada does. In paragraphs [0009] and [0072], Yamada states “The biological information measurement apparatus may further include a switching unit configured to perform switching among at least some of connections among at least one of the electrodes, the first signal applying unit, and the second signal applying unit. The plurality of electrodes may include a first electrode. The switching unit may perform switching between a first connection state in which the first applying signal is applied to the first electrode at the time of the measurement of biological information and a second connection state in which the second applying signal is applied to the first electrode at the time of the detection of an attached state” and “In step 310, the attached state detection unit 231 switches the switching units 274 to the first connection state (FIG. 2) for the measurement of biological information. After step 310, the attached state detection unit 231 proceeds to step 312”. It would have been obvious to one of ordinary skill in the art to use the switching state as described in Yamada in Lee/Cheong. Doing so allows for two measuring states of electrodes to be used, as described in paragraph [0009], “The switching unit may perform switching between a first connection state in which the first applying signal is applied to the first electrode at the time of the measurement of biological information and a second connection state in which the second applying signal is applied to the first electrode at the time of the detection of an attached state”.  Lee, Cheong, Yamada, and the claimed invention are considered analogous pieces of art given they are in the same field of ECG measurement and ECG devices. 
Regarding claim 7, the limitations of claim 6 are taught by Lee/Cheong as described above. Lee teaches the limitation “wherein the detachable measurement module includes a second connection terminal to allow electrical connection between the plurality of measurement electrodes included in the attaching pad with the plurality of electrodes of the wearable electronic device” in paragraph [0153], stating “Each of the measurement electrodes may be electrically connected to one of the terminals”. Note that there are several terminals present and Lee states that any of the measurement electrodes can be electrically connected to one of the terminals. Lee teaches the remaining limitation “wherein the detachable measurement module includes a coupling structure for coupling to the wearable electronic device” in paragraph [0093], which states “a structure using magnetic force (e.g., the permanent magnet 535) as an implement for coupling the measurement module to the attachment pad is disclosed, but the present disclosure is not limited thereto. The measurement module may be combined with the attachment pad through, for example, a snap-fit structure using a combination of a hook (or an elastic body) and a recess, a structure in which a lock-releasing button is combined with the snap-fit structure, and a rotational coupling structure (e.g., screw-coupling). As described above, the coupling structure between a measurement module and an attachment pad (e.g., the module housing 301 and the attachment pad 302 in FIG. 3) may be appropriately selected in consideration of the size (e.g., the utilization efficiency of the inner space), shape, or structural stability of a biological signal measurement device (e.g., the biological signal measurement device 300 in FIG. 3), the alignment direction of a measurement module, and the like”. The coupling structure in Lee is the structure using magnetic force that couples the measurement module to the attachment pad (which allows for attachment to the wearable electronic device, as described above). 
Regarding claim 8, the claim limitations of claim 3 are taught by Lee/Cheong as described above. Lee/Cheong do not teach switching electrodes. Yamada, however does and teaches the limitation “wherein the instructions are further executable to cause the at least one processor to sequentially control switching for connecting at least two electrodes from among the plurality of electrodes included in the at least one sensor with at least two measurement electrodes” in paragraph [0072], stating “In step 310, the attached state detection unit 231 switches the switching units 274 to the first connection state (FIG. 2) for the measurement of biological information. After step 310, the attached state detection unit 231 proceeds to step 312”. Given that two of the electrodes described in Yamada can be switched at a time (where the remaining electrode functions as the reference electrode), it is interpreted that under BRI the processor is capable of switching two electrodes as described in this limitation. Lee teaches the remaining limitation “among the plurality of measurement electrodes of the external accessory” in paragraph [0005] “the biological signal measurement device may have a structure in which a plurality of measurement electrodes attached to the user's body are disposed on the respective ones of a plurality of pads attached to the user's body and a circuit device is embedded in a snap structure that connects the plurality of pads”. Note that Lee teaches the electrodes with the measurement module (external accessory) as described. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the switching of the electrodes as described in Yamada in Lee/Cheong. As described above, switching the electrodes allows for two states of electrodes to be used, and not switching the reference electrode allows for a constant reference for the ECG measurements to refer to throughout processing and interpreting the signal. 
Regarding claim 15, the limitations of claim 14 are taught as described above. Yamada teaches the limitation “wherein measuring the biometric signal further includes sequentially controlling, periodically based on a predetermined time, switching for connecting at least two electrodes from among the plurality of electrodes of the wearable electronic device with at least two measurement electrodes from among the plurality of measurement electrodes of the external accessory” in paragraph [0072], which states “In step 310, the attached state detection unit 231 switches the switching units 274 to the first connection state (FIG. 2) for the measurement of biological information. After step 310, the attached state detection unit 231 proceeds to step 312”. Note that the switching and controlling step does occur with relation to a predetermined time, as stated in paragraph [0085], “As indicated by the third measurement signal 506 of FIG. 7, the low voltage condition is satisfied when the L relation signal 294L and the R relation signal 294R are smaller than a threshold value TH1 for a predetermined period of time in the period from the time point t1 to the time point t2. As indicated by the second measurement signal 504, the low voltage condition is not satisfied unless at least one of the L relation signal 294L and the R relation signal 294R is smaller than the threshold value TH1 for the predetermined period of time in the period from the time point t1 to the time point t2.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a predetermined time threshold as described in Yamada in Lee/Cheong. Doing so allows for the control of the switching of electrodes without the need to intervene manually each time an produces predictable results.  
Regarding claim 17, the limitations of claim 12 are taught above. Cheong teaches the limitation “detecting a coupling of a detachable measurement module including a communication circuit is coupled to the external accessory” in paragraph [1741], stating “Further, in case the receiving module 710 senses the user's fingerprint, the identifying module 720 may sense the attachment/detachment state of the electronic device as the attached state.” The communication circuit is inherent to allow for this detection and is further described in figures 57 and 58. Additionally, Cheong teaches a communication module that functions to perform the same tasks as the described communication circuit, stating in paragraph [0019] “According to an embodiment, the first electronic device may include at least one sensor, a communication module, and a processor configured to obtaining first bio information using the communication module of the electronic device or the at least one sensor, obtain pairing information for communication connection with the second electronic device through the communication module based on the first bio information, and establish the communication connection with the second electronic device through the communication module using the pairing information.”. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a communication circuit to transmit signals for controlling signal switching. This circuit (or module) is required to allow for electrical switching to occur without physical intervention or switching. 	Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication 2019/0239769) in view of Cheong (US 2017/0011210) and Yamada (US Patent Publication 2019/0307402) and Shabroom (US Patent 5368041). 
Regarding claim 4, the limitations of claim 3 are taught as described above. Lee teaches the first limitation, “wherein one of the plurality of electrodes included in the at least one sensor is designated as a reference electrode and the instructions are executable to cause the processor to” in paragraph [0039], stating “The processor 120 may execute, for example, software (e.g., a program 140) to control at least one other component (e.g., a hardware or software component) of the electronic device 101 coupled with the processor 120, and may perform various data processing or computation. According to an embodiment, as at least part of the data processing or computation, the processor 120 may load a command or data received from another component (e.g., the sensor module 176 or the communication module 190) in volatile memory 132, process the command or the data stored in the volatile memory 132, and store resulting data in non-volatile memory 134." and p.[0119] " For example, any one of the third wiring electrodes 831c may be positioned in the coupling portion 811a, and may be connected to the reference electrode (e.g., the fourth electrode 631d or the RL electrode in FIG. 7) among the first to fourth electrodes of the measurement module. In an embodiment, the end of the second wiring electrode 831b connected to the reference electrode or the third wiring electrode 831c connected to the reference electrode may be positioned in the center of the coupling portion 811a”. The electrodes are included in the sensor module, which can have data pulled from it by the processor to execute further instructions to the sensor module. The reference electrode is the fourth or RL electrode. Lee also teaches the limitation “for connecting of at least two electrodes from among the plurality of electrodes with at least two corresponding electrodes from among the plurality of measurement electrodes of the external accessory” in paragraph [0153], stating “Each of the measurement electrodes may be electrically connected to one of the terminals”. Note that the measurement electrodes are connected through these terminals, and an electrical connection is interpreted to constitute a connection under BRI. Yamada teaches the limitation “sequentially control switching for connecting of at least two electrodes from among the plurality of electrodes with at least two corresponding electrodes from among the plurality of measurement electrodes of the external accessory” in paragraph [0072], stating “In step 310, the attached state detection unit 231 switches the switching units 274 to the first connection state (FIG. 2) for the measurement of biological information. After step 310, the attached state detection unit 231 proceeds to step 312”. Given that any of the plurality of electrodes can be switched, at least two electrodes can be switched and thus is interpreted to encompass the limitation. Shabroom teaches the remaining limitation, “wherein the reference electrode is excepted from the switching”, in column 4, lines 47-55, stating “The host CPU 18 controls the electrode switching. All the positive electrode leads are tested at the same time, and then all the negative electrode leads are tested. The impedance measurement range is 0-25 Kohms. The ground electrode impedance is not measured. The impedance test results enable the EEG technician to match the impedance of the electrodes and to achieve the best noise and common mode rejection performance.” The ground electrode is interpreted as the reference electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date to use Shabroom’s system in Yamada, Cheong, and Lee. Doing so allows for the “EEG technician to match the impedance of the electrodes and to achieve the best noise and common mode rejection performance”. 
Regarding claim 5, the limitations of claim 4 are taught above. Lee teaches the limitation “wherein the connection is created through the attaching pad via the first connection terminal” in paragraph [0126], stating “This magnetic force is generated by an electrode (e.g., the electrode 503 in FIG. 6) provided in the module housing or measurement module and an electrode (e.g., the first to fourth terminals 731a to 731d in FIG. 9) provided in the attachment pad." However, Lee does not teach “wherein the received voltage is generated from the connection of the at least two electrodes from among the plurality of electrodes of the at least one sensor with the at least two electrodes among the plurality of measurement electrodes of the external accessory”. Given that voltage is generated between the connection of any two electrical components connected to a power source, this limitation is being interpreted as inherent. 
Regarding claim 16, the limitations of claim 15 are taught as described above. Lee teaches the limitation “wherein the plurality of electrodes included in the at least one sensor is designated as a reference electrode”, stating in paragraph [0039] “The processor 120 may execute, for example, software (e.g., a program 140) to control at least one other component (e.g., a hardware or software component) of the electronic device 101 coupled with the processor 120, and may perform various data processing or computation. According to an embodiment, as at least part of the data processing or computation, the processor 120 may load a command or data received from another component (e.g., the sensor module 176 or the communication module 190) in volatile memory 132, process the command or the data stored in the volatile memory 132, and store resulting data in non-volatile memory 134." and p.[0119] " For example, any one of the third wiring electrodes 831c may be positioned in the coupling portion 811a, and may be connected to the reference electrode (e.g., the fourth electrode 631d or the RL electrode in FIG. 7) among the first to fourth electrodes of the measurement module. In an embodiment, the end of the second wiring electrode 831b connected to the reference electrode or the third wiring electrode 831c connected to the reference electrode may be positioned in the center of the coupling portion 811a”. Shabroom teaches the remaining limitation “wherein the reference electrode is excepted from the switching” in column 4, lines 47-55, stating “The host CPU 18 controls the electrode switching. All the positive electrode leads are tested at the same time, and then all the negative electrode leads are tested. The impedance measurement range is 0-25 Kohms. The ground electrode impedance is not measured. The impedance test results enable the EEG technician to match the impedance of the electrodes and to achieve the best noise and common mode rejection performance.” The ground electrode is interpreted as the reference electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date to use Shabroom’s system in Yamada, Cheong, and Lee. Doing so allows for the “EEG technician to match the impedance of the electrodes and to achieve the best noise and common mode rejection performance”. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication 2019/0239769) in view of Cheong (US 2017/0011210) and Patel (US Patent 10,986,465).
Regarding claim 10, the limitations of claim 9 are taught as described above. Patel teaches the limitation “wherein the instructions are executable to cause the at least one processor to: upon executing the measurement mode, deactivate one or more functions unrelated to measurement of the biometric signal” in column 33, lines 11-26, stating “At step 1007, the wearable device 100 changes its mode of operation based, at least in part, on the on-body status. If, for example, the on-body status indicates that the wearable device 100 is in an off-body state, the wearable device 100 can turn off or change to a sleep mode to conserve battery life, if the wearable device 100 is not already in such a mode. Alternatively, if the on-body status indicates that the wearable device 100 is in an on-body state, the wearable device 100 can turn on, wake-up from a sleep mode, activate additional components, change to a specific mode (e.g., a cardiovascular mode, an exercise mode, etc.), if the wearable device 100 is not already in such a mode. Based on the process 1000 of FIG. 10A, a user can apply or remove the wearable device 100 and the mode of operation of the wearable device 100 can automatically update accordingly without requiring user intervention.” While Patel does not explicitly teach deactivating components after measurement mode has been entered, Patel’s system does teach instructions that are executable to cause the processor to deactivate functions unrelated to the measurement of a biometric signal to save battery life based on the user’s mode of operation. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use Patel’s system in Lee/Cheong. Doing so allows for the user to conserve battery life, as stated in Patel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached at (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/A.M.B./Examiner, Art Unit 3794